DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot in light of new grounds of rejection made below.
For at least above mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbauer (US 5654586; hereinafter Schwarzbauer) in view of Moosburger et al (US 2016/0172546; hereinafter Moosburger).
Regarding claim 41, Fig 1 of Schwarzbauer discloses a component comprising:
a semiconductor chip (Chip; Fig 1; Col 2; line 4) comprising a substrate (SUB; Fig 1; Col 2; Line 4) and a semiconductor body (Chip/1; Fig 1; Col 2; Lines 5-6) arranged thereon; and

wherein the semiconductor chip (CHIP; Fig 1; Col 2; line 4) is attached to a mounting surface (Top surface of the carrier (BP)) of the metallic carrier (BP; Fig 1; Col 2; lines 5-6) by a connection layer (2; Fig 1; Col 2; line 4) such that the connection layer (2; Fig 1; Col 2; line 4) is located between the semiconductor chip (CHIP; Fig 1; Col 2; line 4) and a buffer layer (DP; Fig 1; Col 2; line 4) and adjoins a rear side of the semiconductor chip,
wherein the buffer layer (DP; Fig 1; Col 2; line 4) has a yield stress of 20 Mpa (Col 2; line 19; Yield stress of 20 N/mm2 corresponds to 20 MP; which anticipates the claimed range);
wherein the substrate (SUB; Fig 1; Col 2; lines 4) of the semiconductor chip and the metallic carrier (BP; Fig 1; Col 2; Lines 5-6) of the component have a higher yield stress than the buffer layer and
wherein the mounting surface (Top surface of the carrier (BP)) is a subsection (Fig 1) of a first main surface of the metallic carrier (BP; Fig 1; Col 2; lines 5-6) and the buffer layer (DP; Fig 1; Col 2; line 4) is structure such that it covers the mounting surface completely and the first main surface only partially (Fig 1).

In the same field of endeavor, Moosburger discloses a semiconductor body is epitaxially grown on a substrate (¶ [0020]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the substrate is a growth substrate on which the semiconductor body is epitaxially grown in order to form an optoelectronic semiconductor chip whose structural constitution is suitable for increasing the stability of the optoelectronic component (¶ [0003]).

Regarding claim 42, Fig 1 of Schwarzbauer discloses the mounting surface (Top surface of the carrier (BP)) is a subsection (Fig 1) of a first main surface of the metallic carrier (BP; Fig 1; Col 2; lines 5-6) and the buffer layer (DP; Fig 1; Col 2; line 4) is structure such that it covers the mounting surface completely and the first main surface only partially (Fig 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 20, 22-25, 27-30, 34-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11183621 in view of Moosburger et al (US 2016/0172546).
Current application
U.S. Patent No. 11183621
Claim 20: A component comprising: a semiconductor chip comprising a substrate and a semiconductor body arranged thereon; and a metallic carrier having a coefficient of thermal expansion which is at least 1.5 times greater than a coefficient of thermal expansion of the substrate or of the semiconductor chip, wherein the semiconductor chip is attached to a mounting surface of the metallic carrier by a connection layer such that the connection layer is located between the semiconductor chip and a buffer layer and adjoins a rear side of the semiconductor chip, wherein the buffer layer has a yield stress which is at least 10 MPa and at most 300 MPa, wherein 



In the same field of endeavor, Moosburger discloses a semiconductor body is epitaxially grown on a substrate (¶ [0020]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the substrate is a growth substrate on which the semiconductor body is epitaxially grown in order to form an optoelectronic semiconductor chip whose structural constitution is suitable for increasing the stability of the optoelectronic component (¶ [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895